





EXHIBIT 10.9

Consulting Agreement







THIS CONSULTING AGREEMENT (the “Agreement”), effective as of March 1, 2018, is
entered into by and between Iaso BioMed, Inc., a Colorado corporation
(“Company”), and Thomas B. Olson, personally, or through Cresthill Associates,
LLC, a Colorado Limited Liability Corporation, his single-member LLC (together
the “Consultant”).




Recitals




The Company and Consultant desire to enter into a relationship whereby
Consultant will act as Company’s non-exclusive consultant under the terms and
conditions stated in this Agreement.




In consideration of the mutual agreements contained in this Agreement, and
intending to be legally bound, the parties hereto as follows:




1.

Consultation




Company appoints Consultant as its non-exclusive consultant to provide the
services described in Section 2 below (the “Services”).  Consultant accepts the
appointment and agrees to use its best efforts to provide the Services to the
Company.




2.

Duties of Consultant




During the term of this Agreement, Consultant shall provide the following
Services to the Company:




·

Consultant will serve as Corporate Secretary of the Corporation reporting
directly to Richard Schell, CEO and the Board of Directors.  Consultant will
provide bookkeeping/accounting and corporate record keeping; SEC reporting and
corporate governance support.




3.         Compensation




As consideration for the Services, the Company shall pay Consultant $5,000.00
(US dollars) on the first of each month during the term of this agreement.  




The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.





1







--------------------------------------------------------------------------------










4.          No Agency




Consultant is not authorized to and shall not act as the agent or agency of
Company or bind or commit the Company to any obligation to any third party, or
incur any liability on behalf of the Company, or accept payments on behalf of
the Company, or make any representations on behalf of the Company concerning
acceptance of orders, delivery dates, performance guarantees, allowances,
returns, settlements, adjustments, or similar matters, unless Consultant shall
be expressly authorized in writing by the Company to do so.  Consultant shall be
responsible for advising third parties with whom it deals on Company’s behalf of
this limitation.




5.           Taxes




Consultant is responsible for all United States federal, state or local taxes or
foreign taxes resulting from compensation received from the Company. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement. Consultant
agrees to and acknowledges the obligation to pay all self-employment and other
taxes on such income. The obligations of Consultant under this Section 5 shall
survive the termination of this Agreement.




6.           Costs




Unless otherwise approved for reimbursement by the Company, Consultant shall be
responsible for all of his own expenses, including but not limited to, all
rental costs, salaries, taxes, licenses, permits, postage, telephone, telegraph,
courier and traveling expenses, etc., and Consultant shall not be entitled to
reimbursement from Company.  Consultant shall have the right to employ and
discharge such persons as in his judgment maybe necessary to allow him to
fulfill his responsibilities under this Agreement.  Such persons shall be
employees of Consultant and not of the Company, and Consultant alone shall be
liable for the payment of their compensation and any expense incident to his or
their operations.  Consultant shall possess or obtain, at his own expense all
necessary licenses and permits and shall comply with all laws, ordinances, rules
or regulations in territory of operation and be responsible for any infraction
or violation and any expense or damages resulting from any of them.  The
obligations of Consultant under this Section 6 shall survive the termination of
this Agreement.





2







--------------------------------------------------------------------------------










7.          Confidential Material




Definition of Confidential Information. “Confidential Information” means any
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company,
its affiliates or subsidiaries, either directly or indirectly, in writing,
orally or by drawings or inspection of premises, parts, equipment, or other
property of Company, its affiliates or subsidiaries.  Notwithstanding the
foregoing, Confidential Information shall not include any such information which
Consultant can establish (i) was publicly known or made generally available
prior to the time of disclosure to Consultant; (ii) becomes publicly known or
made generally available after disclosure to Consultant through no wrongful
action or inaction of Consultant; or (iii) is in the rightful possession of
Consultant, without confidentiality obligations, at the time of disclosure as
shown by Consultant’s then-contemporaneous written records.




Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company. Consultant may disclose Confidential Information to
the extent compelled by applicable law; provided however, prior to such
disclosure, Consultant shall provide prior written notice to Company and seek a
protective order or such similar confidential protection as may be available
under applicable law. Consultant agrees that no ownership of Confidential
Information is conveyed to the Consultant. Without limiting the foregoing,
Consultant shall not use or disclose any Company property, intellectual property
rights, trade secrets or other proprietary know-how of the Company to invent,
author, make, develop, design, or otherwise enable others to invent, author,
make, develop, or design identical or substantially similar designs as those
developed under this Agreement for any third party.  




Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.





3







--------------------------------------------------------------------------------










Third Party Confidential Information. Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that at all times during the term of this Agreement
and thereafter, Consultant owes the Company and such third parties a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to use it or to disclose it to any person, firm, corporation,
or other third party except as necessary in carrying out the Services for the
Company consistent with the Company’s agreement with such third party.




Consultant agrees that it will carefully guard all confidential data,
information disclosures, materials and matters relating to the Company and its
business and that, under no circumstances will it disclose, either during or
after the term of this Agreement, such data, information, disclosures, materials
and matters to others, except as expressly authorized by the Company in writing
and as required in the Company’s interest, nor leave any such data, information,
disclosures, materials, and/or matters in any other person’s hands for any
period of time whatsoever, nor makes copies or transcriptions of same.  Upon
termination of this Agreement, Consultant agrees to return at once to the
Company, without copying, all originals and copies of (a) any materials
furnished to it by the Company or belonging to the Company, (b) any confidential
data, information, disclosures, materials and/or matters furnished by or
belonging to the Company; and (c) any models or other property of the Company in
the possession of the Consultant. The terms of this Section 7 shall survive the
termination of this Agreement.




8.

Ownership  




A.

Assignment of Inventions. Consultant agrees that all right, title, and interest
in and to any copyrightable material, notes, records, drawings, designs,
inventions, improvements, developments, discoveries and trade secrets conceived,
discovered, authored, invented, developed or reduced to practice by Consultant,
solely or in collaboration with others, and which relate to the business of the
Company, during the term of this Agreement and arising out of, or in connection
with, performing the Services under this Agreement and any copyrights, patents,
trade secrets, mask work rights or other intellectual property rights relating
to the foregoing (collectively, “Inventions”), are the sole property of the
Company. Consultant also agrees to promptly make full written disclosure to the
Company of any Inventions and to deliver and assign (or cause to be assigned)
and hereby irrevocably assigns fully to the Company all right, title and
interest in and to the Inventions.  





4







--------------------------------------------------------------------------------










Pre-Existing Materials. Subject to Section 9 A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of authorship, development, improvements,
trade secret, concept, or other proprietary information or intellectual property
right owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will provide the Company with prior written notice
and (ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable, worldwide license (with the right to grant and
authorize sublicenses) to make, have made, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery, work of authorship or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission including without limitation any free
software or open source software.




Moral Rights. Any assignment to the Company of Inventions includes all rights of
attribution, paternity, integrity, modification, disclosure and withdrawal, and
any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.




Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.




Further Assurances. Consultant agrees to assist Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions.





5







--------------------------------------------------------------------------------










Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 8A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.




9.

Non-Compete Non-Solicitation




Consultant shall not, during the Term and for a period of two (2) years
thereafter, without the Company’s express written consent, engage in any other
employment or business that (i) directly competes with the current or planned
business of the Company except that an investment of 5% or less of the issued
and outstanding in a publicly traded company shall not be a violation of this
provision. During the Term and for a period of two (2) years thereafter,
Consultant shall not directly or indirectly solicit away employees or
consultants of the Company for my own benefit or for the benefit of any other
person or entity.




10.

Independent Contractor




It is understood and agreed between the Company and Consultant that nothing
contained in this Agreement shall create a relationship of employer and employee
or principal and agent between the Company and Consultant.  The Consultant is,
and under terms of the Agreement continues to be, an independent contractor,
acting as a Consultant of the Company. Without limiting the generality of the
foregoing, Consultant is not authorized to bind the Company to any liability or
obligation or to represent that Consultant has any such authority.




11.

Indemnification




The Company agrees to indemnify and hold harmless Consultant, its directors,
officers, employees and agents, against any loss, claim, damage, liability or
expense, including reasonable attorneys’ fees (collectively “Loss”) as incurred
to which the Consultant, its directors, officers, employees or agents may become
subject, to the extent such Loss arises out of or is based upon: (i) the
Company’s breach of the Agreement; (ii) any untrue statement made by Company to
Consultant that was reasonably relied upon by Consultant; (iii) the bad faith or
willful misconduct of the Company; or (iv) the gross negligence of the Company.





6







--------------------------------------------------------------------------------










Consultant agrees to indemnify and hold harmless the Company, its directors,
officers, employees and agents, against any Loss as incurred to which the
Company, shall indemnify the Company to the extent permitted by law against all
costs, charges and expenses whatsoever (including reasonable attorneys’ fees)
incurred to which the Company, its directors, officers, employees or agents may
become subject, to the extent such Loss arises out of or is based upon: (i) the
Consultant’s breach of the Agreement; (ii) any untrue statement made by
Consultant to the Company that was reasonably relied upon by the Company; (iii)
the bad faith or willful misconduct of Consultant; or (iv) the gross negligence
of Consultant.




The terms of this Section 11 shall survive the termination of this Agreement.




12.

Obligations of Consultant




Consultant represents and warrants that it will comply with the applicable laws
of each and every jurisdiction in which it operates and/or performs services for
or on behalf of the Company; that it will not accept any compensation whatsoever
from any source other than the Company for any services for which it receives
compensation from the Company; that it will not make any payments whatsoever to
any vendor, or agent, or any other party, except as otherwise provided in this
Agreement, with regard to any services it performs for or on behalf of the
Company and/or business it obtains, administers, and/or receives compensation
for from the Company; and that, when requested by Company, it will confirm
compliance (including the provision of supporting documentation) with any and/or
all of the foregoing as directed by, and in written form satisfactory to the
Company in its sole discretion.  Consultant further represents and warrants that
Consultant has no agreements, relationships, or commitments to any other person
or entity that conflict with the provisions of this Agreement, Consultant’s
obligations to the Company under this Agreement, and/or Consultant’s ability to
perform the Services. Consultant will not enter into any such conflicting
agreement during the term of this Agreement




13.

Remedies Cumulative; No Waiver




All remedies specified herein or otherwise available shall be cumulative and in
addition to any and every other remedy provided hereunder or now or hereafter
available.  No waiver or failure (intentional or unintentional) to act with
respect to any breach or default hereunder shall be deemed to be a waiver with
respect to any subsequent breach or default, whether of a similar or different
nature. No delay of failure by a party to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly provided in this
Agreement.




14.

Prior Agreement




This Agreement cancels and supersedes all previous agreements between the
parties, whether oral or in writing and constitutes the entire agreement of the
parties hereto and shall not be amended or altered in any respect except in
writing by the parties.





7







--------------------------------------------------------------------------------










15.

Governing Law; Jurisdiction




This Agreement shall in all respects be constructed and interpreted in
accordance with and governed by the laws of the State of Colorado, United States
of America, without giving effect to the conflict of law’s provisions.  Neither
the United Nations Convention on Contracts for the International Sales of Goods
nor any provisions thereof shall govern this Agreement or any obligation
hereunder.




The parties hereby submit to the exclusive jurisdiction to a federal or state
court located in the State of Colorado for the enforcement of this Agreement and
waive any and all personal rights to object to such jurisdiction for the
purposes of litigation to enforce this Agreement.  Consultant irrevocably waives
any claim that the chosen jurisdiction is an inconvenient forum.  




16.

Term; Termination




This Agreement shall commence on the date hereof for an initial term of two
years (the “Term”); which shall automatically be extended at the end of the
initial Term for successive one-year periods; provided, however, that either
party may terminate this Agreement, with or without cause, upon thirty days
prior written notice.  Upon any termination by the Company during either the
initial Term or any automatic annual Term extension thereafter, the Company
shall be obligated to pay the remaining compensation as outlined in Section 3
for the remainder of the then current Term, or twelve (12) months, whichever is
less.




Notwithstanding the foregoing, this Agreement shall automatically terminate
without the need for written notice upon the death of Consultant cannot or is
unwilling to perform its responsibilities under this Agreement, performs illegal
or unethical acts detrimental to Company’s reputation, or any proceedings under
any bankruptcy, reorganization, arrangement, insolvency, dissolution or other
liquidation law of any jurisdiction are commenced by or against either party.




17.

Rights and Remedies upon Breach




Both parties recognize that the services to be rendered under this Agreement by
Consultant are special, unique and of extraordinary character.  If Consultant
breaches, or threatens to commit a breach of, any of the provisions of Section 7
(the “Restrictive Covenants”), then the Company shall have the right and remedy
to have the Restrictive Covenants specifically enforced by any court having
equity jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide adequate remedy to the Company.




18.

Notices




Any notice required or deemed necessary under any of the terms and conditions of
this Agreement shall be considered properly given when deposited in the mail,
postage prepaid, registered or certified first class mail and addressed in the
care of Company, and in the care of Consultant, to the address below, or such
other address as either company shall specify for itself by like notice.
 International notices shall use major courier companies such as DHL or FEDEX
instead of by mail.





8







--------------------------------------------------------------------------------










If to Company:

Iaso BioMed, Inc.

Attn:  Richard Schell, President

7315 East Peakview Avenue

Centennial, Colorado 80111

(720) 389-0650

rschell@iasobiomedusa.com




If to Consultant:

Thomas B. Olson

Cresthill Associates, LLC







19.

Assignment




Consultant shall neither assign nor transfer this Agreement or any interest
therein with without the prior written consent of the Company.




20.

Severability




If any provision of this Agreement or the application thereof to any person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other persons or
circumstances shall not be affected thereby, and that provision shall be
enforced to the greatest extent permitted by law.




21.

Binding Effect; No Third-Party Beneficiaries




This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their heirs and their permitted successors and assigns. No other person
or entity shall be a third-party beneficiary of, or have any direct or indirect
cause of action­ or claim in connection with, this Agreement.




22.

Counterparts; Effectiveness




This Agreement may be executed in any number of counterparts, including by
facsimile or electronic signature included in an Adobe PDF file, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.  This Agreement shall become effective when
counterparts have been signed by each party and delivered to the other parties,
it being understood that the parties need not sign the same counterpart.







[Signature page follows]








9







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
effective as of the date set forth above.










 

“CONSULTANT”

Thomas B. Olson and/or

Cresthill Associates, LLC

 







/s/ Thomas B. Olson

 

By: Thomas B. Olson

Personally and as Sole Member and Manager

 

 

 

“COMPANY”

Iaso BioMed, Inc.

 







/s/ Rochard Schell

 

By: Richard Schell

President

 

 























10





